Case: 14-40766      Document: 00513079609         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-40766                               FILED
                                 Conference Calendar
                                                                           June 16, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LILIA ESTHER GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-223-8


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Lilia Esther Garza has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Garza has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Garza’s claims of ineffective assistance of counsel;
we therefore decline to consider the claims without prejudice to collateral


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40766       Document: 00513079609   Page: 2   Date Filed: 06/16/2015


                                  No. 14-40766

review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied,
135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garza’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Garza’s motion for appointment of new counsel is DENIED.




                                        2